DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Perez on 08/30/2021.
The application has been amended as follows: 

Regarding claim 48, the phrase “the second operative condition wherein” in line 4 has been replaced with --the second operative condition, wherein—.

Regarding claim 57, the phrase “loading/unloading” in line 4 has been replaced with –loading or unloading—.

Regarding claim 58, the phrase “loading/unloading” in line 1 has been replaced with –loading or unloading—.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “devices for engaging a carcass sleeve” in claim 44; “shaping devices … for shaping the carcass sleeve” in claim 44; “actuator devices … for radially expanding the forming drum” in claim 44; “transfer devices configured for transferring the forming drum” in claim 44; “carcass loading devices configured for transferring the carcass sleeve” in claims 45 and 46; “devices for monitoring the radial sizes” in claim 62; and “monitoring devices … configured for enabling control actions” in claim 63. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “devices for engaging a carcass sleeve” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “for engaging” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to engage a carcass sleeve. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “said engagement devices comprise a pair of flange elements coaxially facing each other and operatively engageable with respective anchoring annular structures carried by respective axially opposite ends of the carcass sleeve” (Fig. 3: 14) (Pages 12, 16). 
Claim limitation “shaping devices for shaping the carcass sleeve” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “for shaping” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to shape the carcass. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 44 has/have been interpreted to cover the corresponding structure described in the specification 
Claim limitation “actuator devices for radially expanding the forming drum” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “for radially expanding” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to radially expand the forming drum. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 44 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the actuator devices comprise a rotary driving device operatively engageable with the threaded bar to a first end of the central shaft” (Fig. 3: 34) (Pages 12, 18). 
Claim limitation “transfer devices configured for transferring the forming drum” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “for transferring” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to transfer the forming drum. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or 
Claim limitation “carcass loading devices configured for transferring the carcass sleeve” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “for transferring the carcass sleeve” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to transfer the carcass sleeve. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 45 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the carcass loading devices 36 can for example comprise a carcass handling device 37 preferably operating on an external surface of the carcass sleeve 12. With a radial translation movement (with respect to the forming drum 23), the carcass sleeve 12 is first inserted, in axial alignment relation with the forming drum 23, between the flange elements 16a, 16b arranged in the loading/unloading condition (figure 2). The carcass sleeve 12 is subsequently arranged around the forming drum 23, preferably following an axial translation movement of the forming drum itself. More particularly, with a movement of the carriage 19 along the linear guides 20, the forming drum 23 is coaxially inserted in the carcass sleeve 12” (Fig. 1: 36) (Page 19). 
devices for monitoring the radial sizes” and “monitoring devices configured for enabling control actions” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “for monitoring” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to monitor the radial sizes. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 62 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “it can be provided to use monitoring devices 40a, 40b that cyclically or continuously verify the diameter size respectively assumed by the carcass sleeve 12 and by the forming drum 23, to prevent mutual contacts thereof during the shaping step. In response to such monitoring actions, when the difference between the external diameter of the carcass sleeve 12 and the external diameter of the forming drum 23, for example at an axial middle line plane ‘E’ perpendicular to the geometric axis X-X and equidistant from the flange elements 16a, 16b30 and/or om the anchoring annular structures 5, falls below a pre-established threshold value, the monitoring devices 40a, 40b enable control actions on the rotary driving device 34 and/or on the shaping devices 15, such that the external surface of the toroidal forming drum 23 remains spaced from the carcass sleeve 12 during the expansion of the forming drum 23, at least until the second radially expanded operative condition of the forming drum 23 has been reached. By way of example, the monitoring devices 40a, 40b can comprise at least one first optical sensor 40a positioned outside the carcass sleeve 12 in order to detect the external diameter thereof in proximity to the axial middle line plane ‘E’, and at least one transducer 40b positioned inside10 one of e flange elements 16a, 16b and/or coupled to the rotary driving device 34 in order to detect the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 44-64 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 44. In particular, the limitations “an expandable toroidal forming drum engageable in the shaping station at a radially internal position relative to the carcass sleeve while the forming drum is at a radially contracted first operative condition and spaced from the carcass sleeve; actuator devices operating in the shaping station for radially expanding the forming drum inside the carcass sleeve up to a radially expanded second operative condition while spaced from the carcass sleeve being shaped according to the toroidal configuration, an external surface of the forming drum remaining spaced from the carcass sleeve at least until the second radially expanded operative condition is reached; at least one belt structure application station; and transfer devices configured for transferring the forming drum, while expanded in said second operative condition and carrying said toroidally shaped carcass sleeve, from the shaping station to said at least one belt structure application station”.

The closest prior art is considered to be Iyanagi et al. (US 2006/0102272), Otani (US 2014/0338818), and Minakawa (US 2007/0295442).
Iyanagi discloses a process for building tires comprising: arranging a carcass (Fig. 8a: CB) sleeve comprising at least one carcass ply (Fig. 8a: C) and a pair of anchoring annular structures (Fig. 8a: PB); arranging a toroidal forming drum (Fig. 8a: 10a) in a first radially contracted operative condition (Figs. 8a-8c); positioning said carcass sleeve at a radially external position relative to said forming drum and spaced from the forming drum (Fig. 8a: see radial space between carcass CB and drum 10a); after positioning said carcass sleeve, introducing an operative fluid inside of the carcass sleeve (Figs. 8b-8c: see bladder 9 inside of carcass CB that is expanded by pressurized inflation, i.e. introduced with an operative fluid) ([0140]); based on the introducing, toroidally shaping said carcass sleeve while said forming drum is positioned inside, and spaced from, the carcass sleeve (Fig. 8c); after positioning said carcass sleeve, expanding said forming drum up to a second radially expanded operative condition while spaced from the carcass sleeve (Fig. 9a: see how drum segment 10a is moved to a second expanded position different from the first position and is spaced apart from carcass CBC via a bladder 9); contacting  the carcass sleeve via a bladder to an external surface of the forming drum in said second radially expanded operative condition (Fig. 9b), wherein the external surface of the forming drum remains spaced from the carcass sleeve during the expanding of the forming drum via the bladder (Figs. 8a-8c, 9a). Iyanagi discloses providing a bladder between the carcass sleeve and the drum, therefore the bladder will come into contact with an external surface of the forming drum, but the carcass sleeve will not be directly in contact with it. Iyanagi does not expressly disclose, after positioning said carcass sleeve, expanding said forming drum up to a second radially expanded operative condition while spaced from the carcass sleeve or that the external surface of the forming drum remains spaced from the carcass sleeve during the expanding of the forming drum, at least until the second radially expanded operative condition is reached.

Minakawa discloses a process for building tires comprising: pre-building (“arranging”) a carcass band (“carcass sleeve”) comprising a carcass member (“carcass ply”) and a pair of present beads with bead fillers (“anchoring annular structures”) ([0045]-[0046]) (Fig. 1: C1-C3); arranging a toroidally outwardly deformable building drum (“toroidal forming drum”) (Fig. 1: 3) ([0039]), wherein the drum is subsequently radially expanded after receiving the carcass sleeve in order to toroidally outwardly deform the carcass sleeve ([0048]); positioning said carcass sleeve at a radially external position relative to said forming drum (Fig. 1: F2) ([0047]-[0048]); toroidally shaping said carcass sleeve via a building bladder while said forming drum is positioned inside the carcass sleeve (Fig. 1: F2) ([0048]); coupling the toroidally shaped carcass sleeve to the forming drum in contact relation in an operative condition due to the expansion of the carcass sleeve on the drum and the movement of the carcass sleeve and drum together to the next work stations ([0049]); arranging said forming drum which is coupled to said carcass sleeve, in a belt structure application station that is remote relative to said shaping station (Fig. 1: F3, F4) ([0049]-[0050]), and in proximity to at least one device for building at least one belt layer at a radially external position relative to said carcass sleeve ([0050]). However, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify Minakawa so as to radially expand the drum inside the carcass sleeve subsequently to the toroidal shaping of the carcass sleeve to a second operative condition. To modify these steps would be to substantially change the method disclosed by Minakawa such that it would not be suitable for its intended purpose. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749